 262DECISIONSOF NATIONALLABOR RELATIONS BOARDRodney Metals CorporationandUnited Electrical, Radio& Machine Workers of America(UE). Case 1-CA-6697May 1, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn October 13, 1969, Trial Examiner Alba B. Martinissued his Decision in the above-entitled proceeding,finding that the Respondent, Rodney Metals Corporation,had engaged in certain unfair labor practices as allegedin the complaint, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner, except as mod-ified below.ORDERRodney Metals Corporation, Respondent herein.' Theissue litigatedwas whether Respondent on or aboutMarch 20, 1969, invoked unfounded disciplinary warn-ings against two employees, Andrew Cosmos.and Thom-as J. Jadlowe, because of their activities in behalf oftheUnion, and in violation of Section 8(a)(1) of theNational Labor Relations Act, as amended, 29 U.S.C.Sec- 151,et seq.,herein called the Act. Respondentdenied the commission of any unfair labor practice.Respondent's motions to dismiss the complaint, madeat the end of the hearing, are hereby ruled upon inaccordance with the findings and conclusions herein.'After the hearing Respondent filed a helpful brief, whichhas been carefully considered.Upon the entire record and my observation of thewitnesses, I hereby make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a California corporation with its principalplace of business in New Bedford, Massachusetts, isengaged in the fabrication, sale, and distribution offabricatedmetaland relatedproducts.AnnuallyRespondent receives directly from points outside ofthe Commonwealth of Massachusetts steel, aluminum,and other goods valued in excess of $50,000. AnnuallyRespondent ships to points outside of the CommonwealthofMassachusetts fabricated steel products valued inexcess of $50,000. Respondent admitted and I find thatat all times material herein it has been and is engagedin commerce within the meaning of the Act.Pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner and hereby orders that theRespondent, Rodney Metals Corporation, New Bedford,Massachusetts, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order, as modified herein:In paragraph 1(b) of the Recommended Order andthe fourth indented paragraph of the notice, supplantthe word "other" with the words "like or related."In adopting the Trial Examiner's finding that the disciplinary warningnotices meted out by the Respondent to employees Cosmos and Jadlowewere motivated for reasons proscribed by Sec 8(a)(1) fo the Act, wefind it unnecessary to reach or adopt his additional rationale basedon his finding that the conduct in question was not shown to havenoticeably interfered with Manuel Brown's workTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALBA B. MARTIN, Trial Examiner: This case, withall parties represented, was heard before the Trial Exam-iner in New Bedford, Massachusetts, on July 1, 1969,on complaint of the General Counsel and answer ofH. THE LABOR ORGANIZATIONINVOLVEDUnited Electrical,Radio& Machine Workers ofAmerica (UE), herein called the Union, is a labor organi-zation within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA Background: The Organizing Campaign andRespondent's Opposition Thereto'The Union started trying to organize the employeesof Respondent in New Bedford in the spring of 1968,and the campaign was continuing at the time of the'events herein. The parties stipulated and I find thatRespondent knew that Andrew Cosmos and ThomasJ.Jadlowe were actively organizing in the plant forthe Union. The Union's field organizer testified withoutThe Union filed the charge on April 30, 1969, and filed the amendedcharge on June 9, 1969RAlthough the transcript of the record may not in all cases showit, at the hearing the General Counsel submitted to Respondent's counselall affidavits requested during cross-examination of the General Counsel'switnessesaThis evidence is considered as background evidence for whateverassistance it gives in casting light upon, clarifying the reason for,imparting meaning to, and assisting in the evaluation of, the discipliningof the two employees which was alleged as the unfair labor practice182 NLRB No. 41 RODNEY METALS CORP263contradiction, and I find, that Cosmos and Jadlowewere the most active employees among the group promot-ing the UnionRespondent was opposed to the employees'signingunion cards or having a union and told the employeesso in August 1968 On August 27 Respondent's presidentsent to or had delivered to employees a letter in whichhe cited alleged coercion of an employee by an organizerfor "United Auto Workers " In this letter he stated,There is no need for you to sign a unioncard for United Auto Workers, the United ElectricalWorkers, or any other unionWe at Rodney Metals do not feel that a unionwould be of any benefit to our employees Mostof you have worked at Rodney for many yearsand no one has ever paid a penny in dues toretain his job here at Rodney I hope that thiswill always be soIn a letter to employees dated August 29,1968, thecompany president said,inter alia,We firmly believe that neither the UE or the UAWor any other union can be of benefit to our employ-eesRodney Metals' record and program on wagesand fringe benefits are as good or better than anyother company in the area-we are proud of them-and no one has ever had to pay a centin uniondues and assessments to outsiders to gain thesewages and fringe benefitsIn addition in several communications in 1968 Respond-ent's president warned the employeesagainst signinga union card because they might get saddled with theUnion without an electionB PostlimitationEvidenceIn April 1969 Respondent continued the above themeby sending employees a picture of a blank authorizationcard for the Union,and a message alongside reading,IF YOU SIGN THIS CARD, YOU MAY NEVERHAVE AN ELECTION IT COMMITS YOU TOUNION MEMBERSHIPDON'T SIGN ANDKEEP YOURFREEDOM OFCHOICE iInApril 1969, also, Respondent'spresident spoketo about 100 employees on company time in the plantHe related the employees'benefits and emphasized thatRespondent's new Blue Cross-Blue Shield plan was asgood or better in benefits than the plan in other unioncontract plants in New Bedford including that of 'MorseTwist Drill "C TheDisciplinary WarningsOn March 20, 1969, Cosmos and Jadlowe were sepa-rately summoned to Respondent's personnel office andgiven warning notices signed by their foreman, JohnBarros, and Respondent's personnel director, DonaldWetmore Present in addition to Barros when Jadlowewas in the personnel office were a company vice presentand Wetmore In addition Respondent's director of engi-neering and production, William McLaughlin, had partici-pated fullyin the management investigation,discussions,and decision to issue the warning notices,as his testimo-ny revealed Present when Cosmos was officially warnedwere at least Foreman Barros and Personnel DirectorWetmoreThe separate"warning and notice of offense"handedto each employee stated that on March 15,1956, eachof them had,interfered with MrManuel Brown'swork duringMr Brown'sworking hours to the extent that MrBrown complained to supervisorsAt thetop of these warnings,just under the heading"WARNING AND NOTICE OF OFFENSE,"appearedin capital letters the words,THIS WARNING NOTICE IS VERY SERIOUS-YOU WILL BE DISCHARGED IF THIS WARNING NOTICE OF OFFENSE IS THE THIRDSUCH WARNING NOTICE ISSUED TO YOUWITHIN A TWO (2) YEAR PERIODD Substanceof the OffenseThe "offense' of these two employees was that theprevious SaturdayMarch 15, they had had three briefconversations an hour apart with Manuel Brown, acompany watchman, about the Union as he was makinghis rounds and came near to their work station Cosmosand Brown and a third employee operateda "SendzimirMill," referred to as the "Z Mill " Brown crediblytestified, andwithout contradiction, that he makes around every hour, each round takes him about 15 to18minutes,and in the guard office between roundshe does anything he wishes, includinglistening to theradio and reading newspapersRespondenthas onlytwo guards and only one is on duty at a timeThere was much testimonyconcerningwhat was doneand said by the two employees and the guard andexactly when and where I find that solution of thecase does not require resolution of anyconflicts astowhether givenstatementswere made on Brown'sfirstor second round or where with respect to thegeneratorroom By their demeanor Cosmos, Jadlowe,and Brown impressed me as credible witnesses doingtheir best to recall and relate the conversations of3ifmonths earlierThey were the only ones who gavedirect testimonyconcerning theseconversationsThethird employee on the "Z Mill" was not called totestifyBased upon their testimony and the inherentprobabilities in thesituationI find that the conversationsoccured substantially as followsThe longest conversation was the first, which occurredabout 11 45 a in when Cosmos and Jadlowe were havinglunch at their regular lunchtimeThe third operatorwas running the 'Z Mill" and they were having lunchnear it They were subject to call by the third operatorifhe needed them and they were being paid for theirtime, but Respondent permitted them to take time toeat during their 8-hour day, and they customarily starteddoing so at 11 30 a in Either before or after Brownhad "punched ' the clock in the nearbygenerator room,but not while he was punching it, Brown and the two 264DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees discussed the "Portuguese" dinner they werehaving,Brown if he was interested in the Union 'and suggestedthat he sign a union,card. Brown declined and referredto how bad theunions were in the"20's and 30's"They discussed Brown's wages as'of then and as ofwhen he had started with Respondent, and they discussedthe number of stations,he had to punch.,Brown toldthem that' he made more than, the guard at a nextdoor unionized plant and that the guard over therehad to clean the toilets. Brown mentioned the possibilitythat if Respondent's plant became organized Respondentcould discharge the guards and, hire Pinkerton guardsfor considerably less wages than Brown was receiving.Brown observed that "Goodyear" and "ContinentalScrew" had done,that. Cosmos borrowed from Jadloweand handed to Brown a contract.the Union had with"Morse Twist Drill" and asked him to read it.Brown willingly accepted, the Morse contract andspent some time in the guard office between roundslooking it over.When he next was in their vicinityabout an hour later, Brown returned the Morse contractand said substantively that he didn't see any benefitsin it for `him that. he didn't already have, without 'aunion.,He' referred specifically to the provisions' in theMorse, contract relating to.'sick benefits, paid holidays,vacations, and rates of pay.. Brown indicated that hewas satisfied as things, were with him, without a. union.On cross-examination Brown credibly testified that thisdiscussion took about 2 minutes. During this conversa-tion Cosmos, Jadlowe, and Brown were all on duty,.During the second conversation Cosmos borrowedfrom Jadlowe and handed to Brown a contract betweentheUnion and another company in the area referredto as "J. C. Rhodes" and asked hiin to read it. Brownaccepted it willingly and looked at it during his between-rounds period in the guard office.On the next round Brown did not return the Rhodescontract and Cosmos spoke to him only `to the extentof asking him to return it the next round:' Brown saidthat he would, and on the next round he did so.E.Employees File GrievanceRespondent had a grievance procedure establishedby it in the spring. of 1967.,Utilizing this procedure,on March 22, Cosmos and Jadlowe together filed agrievance against Barros reading,as follows:The accusations that we interfered with the workof Manuel Brown is completely false, and thereforethe warning notices dated 3/20/69 are unjustified.We insist these warnings be withdrawn and removedfrom our records.,As required under the grievance procedure, on March26McLaughlin interviewed' Cosmos and Jadlowe andheard their version of what took place..He also inter-viewed Brown, twice;, on March 27 and March 29.Then on April 1 he reported his, conclusion on thegrievance form as follows:Based on interviews with the. above (Cosmos andJadlowe) plus Mr. Brown, I find that there wasinterference.While the discussion may have startedat lunch time, it continued on succeeding roundsof the watchman.On April 11 Personnel Manager Wetmore wrote onthe grievance form:My investigations show that Jadlowe and Cosmosdid interfere with Manual Brown on working time.Under the grievance procedure Cosmos and Jadlowethen indicated that they wished to appeal the grievanceto arbitration. They later changed their mind when theylearned they would have to pay for their own lawyer.F Respondent's Defense,and MyConclusions1.Although Respondent now asserts that Cosmosand Jadlowe violated certain of Respondent's employeerules, the only reason given the employees for warningthem was what was written on the warning noticesthemselves.Respondent'sdirectorofproduction,McLaughlin, testified that he, the general foreman, andthe foreman, Barros, participated in the discussion lead-ing to the issuance of the warning notices. In additionRespondent's personnel director was present when eachwarning was issued and in addition a company vicepresident was present at one of the interviews. Thereforeitmay fairly be concluded that Respondent selectedits asserted reason for its actions after due deliberation'.2.Respondent's asserted, written reason was thatthe two employees had interfered with Brown's workon working time to the extent that Brown complainedto supervisors.I3.Respondent failed to prove that Brown's workwas noticeably interfered with. Respondent did not provethat the watchman, Brown, had any duties other thantomake his rounds and punch the stations. As theevents herein occurred between about noon and 3 p.m.when the plant was in operation, presumably he wascharged with preventing unauthorized persons from beingin the plant and preventing company property frombeing stolen. The several minutes he paused on tworounds to talk to the two employees about the meritsof the 'Union were not shown to have been a seriousintrusion upon his performance of these presumedduties-particularly as he customarily spent 40 minutesormore each hour in the guard office and only 20minutes or less' each hour making each round. Underall the circumstances I hold that Cosmos and Jadlowewere engaging in protected union activity.4.Nor did the proof show that, Brown complainedto supervisors about Cosmos and Jadlowe. Later inthe afternoon of March 15, after Brown's contacts withthe two employees about the Union, Jules Sabo, foremanin the shipping department, stopped in the guard officeand he and Brown talked. Brown credibly testified that:Sometimes he'll pass my office. He'll step in andtellme a little joke or something. So, in the conver-sation I told him, I says, "Hey, Jules . . . theUnion is at the door. He says, "Oh, ya, . . . it'sabout that time. They come around every year."Brown told Sabo that Cosmos and Jadlowe had triedto interest him in the Union and tried to get him to RODNEY METALS CORPjoinBrown credibly testified that he did not complainto Sabo about this, but simply reported it Respondentdid not call Sabo as a witness and he was not shownto have been absent or unavailableInaddition the substance of Brown's testimonyshowed that Brown was not in a complaining moodconcerning the effort to interest him in the Union Thushe willingly entered into the discussion about the Union,willingly accepted and read two contracts (or parts ofthem), and took the initiative on the second roundto discuss the Morse contract and how in his viewitheld nothing for him If he had felt any resentmentat the approach toward him, he would have acted andspoken differentlyTwo days later, according to Brown's creditedtestimo-ny, his foreman, Almeida, telephoned him at his homeat night, told him he had heard about "this union activi-ty" from Sabo, asked how come Sabo knew aboutitand Almeida didn't, and asked Brown what had hap-pened Brown confirmed that "they were trying to getme to join the Union " This testimony suggests notthat Brown was complaining to Almeida but that Almeidawas complaining to Brown that he, Brown's foreman,had not been told aboutthisorganizingeffort, andthat the supervisor was interrogating the employee aboutthe union rumor Almeida was not called as a witnessand was not shown to have been unavailableThe only testimony in the entire record suggestingthat Brown had complained to a supervisor was thetestimony of McLaughlin, director of engineering andproduction, that Foreman John Barros reported to himthat he overhead Brown tell Sabo that he couldn't makehis rounds without being botheredUpon the entirerecord, and particularly as Respondent neither calledSabo nor Barros to the witness stand nor showed themto be unavailable, I do not give this testimony controllingweight and I find that Brown did not complain to Saboor any other supervisors 45Production Director McLaughlin's testimony estab-lished that in his investigation of the matter prior tothe management decision to issue the warning notices,he learned that some of the conversations betweenBrown and the two employees occurred after Cosmosand Jadlowe had finished eating and while they were,therefore, back' at work Specifically he learned thatwhen Brown returned with the Morse contract on thesecond round, Brown discussed "the ten paid holidays,the $60 a week sick benefit and the fact that Rodneyhad nounion'Although he must have known thatat this point in time Cosmos and Jadlowe were working,the record is devoid of any suggestion by anyone inmanagement that Brown should be given a warningnotice for interferingwith the work of Cosmos andJadlowe on their working time4In view of the conclusions reached in items numbered 3 and 4above Respondent s additional defense that the two employees interferedwith Brown s rights is ill founded Under Sec 7 of the Act Brownhad the right to refrain from joining or assisting the Union He exercisedthis right freely and without interference or coercion2656 In contrast to its disciplining of Cosmos and Jad-lowe allegedly for interfering with Brown,Respondentpermitted much solicitation for approved organizationsand causes on company time,which must have interferedwith the work of employees For a company-employeeorganizationcalled the Ven-Rod Club,during 1968 and1969 Cosmos solicited memberships throughout the planton company time,including solicitations of supervisorsThe club conducts raffles in the plant for televisions,turkeys, etc , and Cosmos has sold raffle tickets oncompany time throughout the plant Other employees,also,were shown to have sold raffle tickets Duringworking time Cosmos has asked his foreman,John Bar-ros, to buy a raffle ticket Jadlowe credibly testifiedthat on working time in the plant he has bought raffletickets from employees Also, at Christmastime, a company vicepresident uses the supervisors to solicitemployee orders for liquor at cost As all of this hasbeen openly going on for years it must be occurringwith the approval ofmanagement7 In addition, solicitation by employees and someby supervisors occurs in the plant on company timefororganizations not shown to be connected withRespondent,and this, too, must interfere with the workof employeesThe daybefore he testified a foremanasked Cosmos during working time if he wanted tomake his monthly contribution to a Catholic organizationCosmos testified this happens monthly In April 1969Cosmos solicited about six employees in different depart-ments to join a private golf club His testimony suggestedthat at least one of these was a leadman Jadlowe'stestimony showed that in 1968 and 1969 other employeessolicited in the plant on company time for a "CapeVerdian benefit dance," for the private golf club, forchocolates for the "Fair Haven Little League," andfor candy in a tin for an undisclosed beneficiary8Respondent had a broad no-solicitation rule whichprohibited solicitations "for any purpose whatsoeverat any time on the premises unless authorized by manage-ment " This rule was presumptively invalid becauseitdid not limit the prohibition to working time Thepreponderance of the evidence makes it quite evidentthat this rule was not strictly enforced In the absenceof anyproof it cannot be assumed that solicitationsfor the benefit dance, the private golf club, the LittleLeague, or even the monthly solicitations for a Catholicorganization by a foreman had the official approvalofmanagement pursuant to the rule But Respondentmust have known about it and condoned it, becauseitwas done openly and even a foreman engaged init9 It thus appears,and I conclude,that if violationof the rule was in any way involved in the discipliningof Cosmos and Jadlowe, as Respondent's brief suggesteditwas, it was a discriminatory enforcement of the rulebecause they were soliciting for the Union, which activitydid not meet with company approval and which wentcounter to Respondent's antiunion campaign shownaboveFurther, I conclude that alleged violation ofthis rule had nothing to do with Respondent's issuanceof thewarning notices because Respondent made no 266DECISIONSOF NATIONALLABOR RELATIONS BOARDmention of this rule in the warning notices orin inter-views with the two employees.10.Respondent's brief suggested that the conductof Cosmos and Jadlowe violated another company rulewhich prohibited "performingpersonalwork of anynature during your regular working hours." The recordestablished that Cosmos initiated the subject of theUnion during his regular lunch period and that duringthe next round when the lunch period of Cosmos andJadlowe was over, it was Brown who did most ofthe talking. Further, Cosmos and Jadlowe were notperforming any personal work when they were solicitingBrown to join the Union; they wereengagingin protectedunion activity. Further, this rule was not referred toin the warning notices or in interviews with the twoemployees.11.Respondentseemsto defend its action on thefurther ground that the two employees violated anothercompany rule which prohibited the distribution of "writ-ten or printed matter of any description on companypremises unless approved by management." There wasno showing that this rule was ever enforcedagainstthe sale and distribution of raffle tickets, which musthave had written or printed material on them. Furtherthis rule was not referred to in the warning noticesor in interviews with the two employees Further itdoes not appear to me that handing over two contractswas "distribution" within the meaning of the rule; andif it was Respondent permitted Brown to do it withimpunity.12.Production Director McLaughlin testified that dur-ing the past 2 years and 10 months, the time he hasbeen with the Company, Respondent has issued nowarning notices for violations of any of the companyrules assertedin itsdefense and he knows of no suchwarning notices in the last 5 years.13.Finally Respondent defends on the ground thatitwas willing to submit the matter to arbitration. Underall the circumstances of this case I hold that this willing-nessdoes not bar the Board from processing this unfairlabor practice case.14.Final conclusions:During the Union's organizingdrive and while Respondent abandoned neutrality andengaged ina counterunion campaign withletters toemployees and a speech by Respondent's president,itdisciplined the Union's most active employee leadersfor something they allegedly did while they wereengaginginprotectedunionactivity.As in fact they did notdo what Respondent accused themof, the warningnotices were undeserved and unfounded. As it is unlikelythat Respondent would givethese warningsfor no reasonat all, andas the only remaining possible reason apparentin the record is the union activity, I find on the preponder-ance of the evidence that it did so because of theirunion activity and in order to deter other employeesfrom joining or assisting the Union. Respondent's actionoccurred in a plant where, to the obvious knowledgeof employees, muchsolicitationhas occurred on workingtime for years and continues to occur at intervals fornumerouscauses, involving some supervisors; with theobvious knowledge and approval or condonation of man-agement;and with no apparent effort bymanagementto stop it and no warnings given any employees forengagingin it.And of course the employees knewRespondent was opposed to the Union. Discipliningthese two employee union leaders under these circum-stances was clearly discriminatory and obviously tendedto deter other employees, who'might wish to, fromjoining or assisting the Union and thereby tended toweaken or destroy the rights guaranteed in Section 7of the Act. (SeeN L.R.B. v. Burnup and Sims, Inc.,379 U.S. 21.) Upon the preponderance of the evidencein the entire record considered as a whole I find andhold that Respondent's action in disciplining Cosmosand Jadlowe as it did interfered with, restrained, andcoerced employees in the rights guaranteed in Section7,and that Respondent thereby violated Section 8(a)(1) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYIrecommend the customary broad cease-and-desistorder and the affirmative relief conventionally orderedin cases of this nature, where Respondent's unfair laborpractices were of a character which struck at the rootsof employee rights safeguarded by the Act.Upon the basis of the foregoing findings of fact andthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Rodney Metals Corporation, of New Bedford, Mas-sachusetts, is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.United Electrical, Radio & Machine Workers ofAmerica is a labor organization within the meaningof Section 2(5) of the Act.3.By discriminatorily disciplining Andrew Cosmosand Thomas J.Jadlowe because of their union activities,while peror condoning solicitations for otheractivitiesand causes on working time in the plant,Respondent interfered with, restrained,' and coercedemployees in the exercise of the rights guaranteed inSection 7 of the Act, and thereby violated Section8(a)(1).4.The aforesaid labor practices are unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act. RODNEY METALS CORP267RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the preponderance ofthe evidence in the entire record considered as a whole,I recommend that Rodney Metals Corporation, of NewBedford, Massachusetts, its officers, agents, successors,and assigns, shallICease and desist from(a)Discriminatortly disciplining employees becauseof their union activitiesedReasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced,or covered by any other material(d)Notify said Regional Director, in writing, within20 days from the receipt of this Decision, what stepshave been taken to comply herewith ''In the event that this Recommended Order is adopted by theBoard this provision shall be modified to readNotify said RegionalDirector in writing within 10 days from the date of this Order whatsteps Respondent has taken to comply herewith(b) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsto self-organization, to form labor organizations, to joinor assist any labor organization, to engage in concertedactivities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from anyor all such activity except to the extent that such rightmay be affected by an agreement requiring membershipin a labor organization as a condition of employmentas authorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and DisclosureAct of 19592Take the following affirmative action, which I findwill effectuate the policies of the Act(a)Remove from all personnel files and all otherfiles and records kept by Respondent, all copies ofand references to the warning notices given AndrewCosmos and Thomas J Jadlowe on March 20, 1969,and the incidents giving rise to them(b)Mail or deliver individual letters to Andrew Cos-mos and Thomas J Jadlowe informing them that thewarning notices given them on March 20, 1969, andallreferences to them and the incidentsgiving riseto them, are withdrawn, expunged, and removed fromall company personnel files and all other files and records(c)Post at its plant in New Bedford, Massachusetts,copies of the attached notice marked "Appendix "sCopies of said notice, on forms provided by the RegionalDirector for Region I (Boston, Massachusetts), afterbeing duly signed by Respondent's authorized represent-ative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarily post-In the event no exceptions are filed as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Sec 102 48 of the Rules and Regulationsbe adopted by the Board and become its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a judgment ofaUnited States Court of Appeals the words in the notice readingPosted by Order of the National Labor Relations Board shall bechanged to readPosted Pursuant to a Judgement of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoardAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL withdraw, expunge, and remove fromall company personnel files and all other files andrecords, all copies of and references to the warningnotices given Andrew Cosmos and Thomas J Jad]owe on March 20, 1969, and the incidents givingrise to themWE WILL mail or deliver individual letters toAndrew Cosmos and Thomas J Jadlowe informingthem that the warning notices given them on March20, 1969, and all references to them and the incidentsgiving rise to them, are withdrawn, expunged, andremoved from all company personnel files and allother files and recordsWE WILLNOT discriminatorily discipline employees because of their union activitiesWE WILL NOTin any other manner interferewith, restrain,or coerce our employees in the exercise of the right to self-organization,to form labororganizations,to join or assist United Electrical,Radio&Machine Workers of America(UE), orany other labor organization, to bargaincollectivelythrough representatives of their own choosing, andto engage in other concerted activities for the purposes of collective bargaining or any other mutualaid or protection,or to refrain from any and allsuch activities except to the extent that such rightmay be affectedby anagreement requiring membership in a labor organization as a condition of employ-ment as authorized in Section8(a)(3) of the Act,asmodifiedby the Labor-Management Reportingand DisclosureAct of 1959All our employees are free to become, remain, orrefrain from becoming or remaining members of UnitedElectrical, Radio & Machine Workers of America (UE),or of any other labororganization 268DatedByDECISIONS OF NATIONAL LABOR RELATIONS BOARDRODNEY METALSThis notice must remain posted for 60 consecutiveCORPORATIONdays from the date of posting and must not be altered(Employer)defaced, or covered by any other materialAny questionsconcerningthis notice or compliance(Representative)(Title)with itsprovisionsmay be directed to the Board'sOffice, 20th Floor, John F Kennedy FederalBuilding,This is an official notice and must not be defacedCambridge & New Sudbury Streets, Boston, Massachu-by anyonesetts 02203, Telephone 617-233-3300